PER CURIAM:
Elaine Murry appeals the district court’s order dismissing her civil rights action filed pursuant to 42 U.S.C. §§ 1982 and 2000d (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Murry v. City of Fayetteville, No. 5:05-CV-861-BR (E.D.N.C. Aug. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.